DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/588,986 are currently pending and have been examined. Applicant amended claims 1, 8 and 15.

Response to Arguments/Amendments
The previous rejections of claims 1-3, 5, 7, 8-10, 12, 14, 15-17 and 19 under 35 USC § 102 are withdrawn in consideration of the claim amendments submitted by Applicant. However, new rejections of claims 1-3, 5, 7, 8-10, 12, 14, 15-17 and 19 under § 103 are set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 8-10, 12, 14, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas et al. (US 2018/0060827 A1, “Abbas”) in view of Speier et al. (US 2011/0208416 A1, “Speier”).

Regarding claims 1, 8 and 15, Abbas discloses methods and apparatus for autonomous vehicle scheduling and teaches:
one or more processors (mobile devices 106, 108, 110 – see at least Fig. 1 and ¶ [0022]); and
a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising:
receiving an event trigger at a conditional autonomous vehicle (AV) platform (user may input calendar event 202 using mobile device – see at least Fig. 1 and ¶ [0030]) [ ];
mapping the event trigger onto a conditional output (creation of rules with respect to settings of vehicle 102 for calendar events 202 – see at least ¶ [0038]; e.g., heat on when vehicle arrives at pickup location - ¶ [0038]; user may select a pickup location for where the user would like to be picked up at the location of the calendar event – see at least ¶ [0039]); and
sending the conditional output to an autonomous vehicle (AV) associated with the event trigger (at 702, calendar event may be transmitted to processor 104 of 
wherein the conditional output is configured to update a navigation instruction followed by the AV (user may select a pickup location for where the user would like to be picked up at the location of the calendar event – see at least ¶ [0039]; at 722, the vehicle fulfills the request, including sending instructions to direct the vehicle to arrive at a location at the scheduled time – see at least ¶ [0092]) [ ].

Abbas fails to teach wherein the event trigger comprises roadway condition information; wherein the navigation instruction comprises a change to a route associated with the AV.

However, Speier discloses a system and method for travel route planning using safety metrics and teaches:
receiving an event trigger at a conditional autonomous vehicle (AV) platform, wherein the event trigger comprises roadway condition information (at 502 a request to generate a travel route is received, the request including a minimum acceptable safety rating – see at least Fig. 5 and ¶ [0065]; i.e., trigger = safety rating);
mapping the event trigger onto a conditional output (if the safety rating of a portion of the route does not meet the acceptable safety rating as determined at 510, then portions of the route that do not meet the acceptable safety rating are removed – see at least Fig. 5 and ¶ [0068]; i.e., conditional output = remove or do not remove portion of the route); and
wherein the conditional output is configured to update a navigation instruction, and wherein the navigation instruction comprises a change to a route (at 512, the route is modified to remove portions of the route falling below the minimum safety rating – see at least ¶ [0069]).

In summary, Abbas provides an autonomous vehicle scheduling method and apparatus. The apparatus includes a trip planner that generates a route to the desired location. The route may be based 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and apparatus for autonomous vehicle scheduling of Abbas to provide the event trigger as roadway condition information and change a route, as taught by Speier, to avoid any unsafe portions of the route (Speier at ¶ [0061]).

Regarding claims 2, 9 and 16, Abbas further teaches:
wherein the navigation instruction comprises one or more of: a pick-up location, a drop-off location, or a way-point (user may select a pickup location for where the user would like to be picked up at the location of the calendar event – see at least ¶ [0039]; at 722, the vehicle fulfills the request, including sending instructions to direct the vehicle to arrive at a location at the scheduled time – see at least ¶ [0092]).

Regarding claims 3, 10 and 17, Abbas further teaches:
wherein the conditional output is further configured to update one or more environmental controls in a cabin of the AV (creation of rules with respect to settings of vehicle 102 for calendar events 202 – see at least ¶ [0038]; e.g., turn heat on or set radio presets before vehicle arrives at pickup location - ¶ [0038].


wherein the event trigger is based on traffic condition information (user may provide an arrival buffer to determine the time user wants vehicle to arrive and an estimated travel time based in part on traffic delays is determined for arriving at the appropriate arrival time that accounts for the arrival buffer – see at least ¶ [0032], [0064]).

Regarding claims 7 and 14, Abbas further teaches:
wherein the event trigger is based on a calendar entry for a user of an AV ride hailing service (user may input calendar event 202 using mobile device – see at least Fig. 1 and ¶ [0030]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas in view of Speier, as applied to claims 1, 8 and 15 above, and further in view of Nagy et al. (US 2017/0369052 A1, “Nagy”).

Regarding claims 4, 11 and 18, Abbas discloses outputting driving preferences, such as heat and radio settings, to the autonomous vehicle to be executed when the vehicle picks up the user, but does not teach the wherein the conditional output is further configured to update a driving profile of the AV.

However, Nagy discloses systems and methods for operating autonomous vehicles using personalized driving profiles and teaches:
wherein the conditional output is further configured to update a driving profile of the AV (driver profile may include entertainment and environmental preferences and may also include settings related to operation of the autonomous vehicle, such as acceleration, curve speed, braking, following distance, etc. – see at least ¶ [0040]-[0041]; controller 12 of vehicle may receive the driver profile from a mobile electronic device 30 of the user – see at least Fig. 1 and ¶ [0057]; electronic controller 12 determines the driving mode based on driver preference in the driver profile – see at least ¶ [0058]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined methods and apparatus for autonomous vehicle scheduling of Abbas and Speier to provide for updating a driving profile of the AV, as taught by Nagy, to adapt the preferences of the user to the vehicle (Nagy at ¶ [0039]).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas in view of Speier, as applied to claims 1, 8 and 15, and further in view of Dyer et al. (US 10,535,271 A1, “Dyer”).

Regarding claims 6, 13 and 20, Abbas fails to teach but Dyer teaches:
wherein the event trigger is based on a detected location change of a mobile-device with respect to a predetermined geofence (server may monitor the location of each passenger’s device and only send a vehicle to the pickup location when the device’s location indicates that the passenger is a certain threshold distance form a pickup location selected by the passenger – see at least 11:63 to 12:6).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and apparatus for autonomous vehicle scheduling of Abbas to provide for the event trigger based on a location change of a mobile device with respect to a geofence, as taught by Dyer, to better balance demand for a busy pickup location (Dyer at 11:39-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666